327 So. 2d 5 (1976)
Petition of the COMMITTEE ON STANDARDS OF CONDUCT FOR JUDGES.
No. 48796.
Supreme Court of Florida.
February 3, 1976.
Supplemental Order February 23, 1976.
As Amended March 31, 1976.
BY THE COURT.
Pursuant to the authority conferred in Article V, sections 2(b) and 15, Fla. Const., there is created a Committee on Standards of Conduct Governing Judges, to be composed of three district court of appeal judges, four circuit judges, two county court judges, and one practicing member of The Florida Bar. The purpose of the Committee shall be to render written advisory opinions to inquiring judges concerning the propriety of contemplated judicial and non-judicial conduct.
1. The judges on the Committee shall be selected by their respective court conferences. The Bar member shall be selected by The Florida Bar's Board of Governors.
2. The members of the Committee shall elect a chairman and a vice-chairman, and each shall serve for a term of one calendar year. A majority vote of all of the members of the Committee shall be required to elect the chairman and vice-chairman.
3. The chairman shall advise each of the chief judges of the several circuits as to the duties and obligations of the Committee, and he shall preside at all meetings. The vice-chairman shall preside in the absence of the chairman and exercise all powers delegated to him by the chairman.
4. A quorum for the transaction of any committee business, whether in a meeting or by circulated writing, shall be six members of the Committee. A majority of the members shall be required to concur in any advisory opinion issued by the Committee.
5. The Committee shall render advisory opinions to inquiring judges relating to the propriety of contemplated judicial and non-judicial conduct, but all opinions shall be advisory in nature only. No opinion shall bind the Judicial Qualifications Commission in any proceeding properly before that body. An opinion of the Committee may, however, in the discretion of the Commission, be considered as evidence of a good faith effort to comply with the Code of Judicial Conduct; provided that no opinion issued to one judge or justice shall be authority for the conduct, or evidence *6 of good faith, of another judge or justice unless the underlying facts are identical. All opinions rendered by the Committee shall be in writing, and a copy of each opinion, together with the request therefor, shall be filed with the Clerk of the Supreme Court and with the chairman of the Judicial Qualifications Commission. All references to the name of the requesting judge shall be deleted.
6. No judge on the Committee shall participate in any matter before the Committee in which he has a direct or indirect interest.
7. Any determination of the propriety or impropriety of particular conduct by the Judicial Qualifications Commission shall supersede any conflicting opinion of the Committee.
8. Opinions of the Committee may be published, and compiled, by The Florida Bar.
ADKINS, C.J., and ROBERTS, BOYD, OVERTON, ENGLAND, SUNDBERG and HATCHETT, JJ., concur.

SUPPLEMENTAL ORDER
Supplementing our order creating a Committee on Standards of Conduct Governing Judges, we direct that the present members of such committee, who previously were appointed by their respective judicial conferences and the Board of Governors of The Florida Bar, shall serve until their successors are duly selected by their representative organizations.
It is so ordered.
ADKINS, C.J., and ROBERTS, BOYD, OVERTON, ENGLAND, SUNDBERG and HATCHETT, JJ., concur.